DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 26 July 2022.
Claims 7, 14 and 20 are canceled.
Claims 1, 3, 8, 11 and 15 are amended.
Claims 21-23 are newly added.
Claims 1-6, 8-13, 15-19 and 21-23 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 26 July 2022:
a.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are not deemed persuasive.
	On pages 10-11 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitation of amended claim 1: “triggered by an instruction from an originator user of a content server to share an item with an external user of a cloud system, making an application programming interface (API) call to a cloud system.” In support of this argument, Applicant asserts the following: “While McErlean does disclose a user accessing a cloud based installation, it does not disclose that an instruction to share an item with a cloud system user triggers a call to a cloud system as recited in the claim” (remarks, paragraph spanning pages 10-11).
	The Office respectfully disagrees with the above remarks. Mc Erlean teaches that an internal user 112 accesses on-premise installation 106 (see Mc Erlean para. 0030 and Fig. 1) to make addition of a content item 102 (see Mc Erlean para. 0037 and Fig. 1). Mc Erlean’s internal user 112 adding content item 102 triggers the creation of cloud copy 102A at cloud-based installation 120 (see Mc Erlean para. 0037 and Fig. 1). Mc Erlean’s invention is described as follows:
Content maintained in a first repository of a first installation (which can optionally be an on-premise installation) of a content management system, as well as metadata associated with the content, can be shared via an approach in which content items maintained in the first repository are synchronized with a copy of the content items maintained in a second repository of a second installation (which can optionally be a cloud-based installation). The first installation can be optionally firewall protected. The copy of the content items can be accessed by collaborative users both within and external to a firewall. Related systems, methods, products, etc. are described.

See Mc Erlean, abstract, emphasis added.

Hence, it is clear that Mc Erlean’s internal user 112 provides an instruction to share a content item with external user 108 (see Mc Erlean abstract, para. 0030, and Fig. 1). The creation of cloud copy 102A at cloud-based installation 120 is achieved by on-premise installation 106 “pushing” this change to the cloud (see Mc Erlean para. 0028, 0037, and Fig. 1). That is, Mc Erlean’s on-premise installation 106 calls upon cloud-based installation 120 to create cloud copy 102A. Therefore, it is clear that Mc Erlean teaches the on-premise installation making a call to the cloud-based installation, in response to being triggered by an instruction from an internal user to share an item with a cloud system user, as recited in the claim. Although Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call to a cloud system, Kline teaches this (see Kline para. 0447). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party solutions such as the Legion of Bouncy Castle APIs (see Kline para. 0404), a widely-used collection of cryptography APIs1, enhancing the security and interoperability of the system (see Kline para. 0404, 0417, and 0423). Therefore, the cited prior art teaches the limitation as claimed.

On page 11 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitation of amended claim 1: “the API call containing information identifying the originator user, the external user, and the item.” In support of this argument, Applicant points to paragraph 0040 of Mc Erlean and asserts the following: “Paragraph 0040 does describe messaging between the on-premise installation and the cloud installation to relay entries in the audit logs, but there is no mention of including any user information in the messaging” (remarks, page 11, first full paragraph).
	The Office respectfully disagrees with the above remarks. As set forth above, Mc Erlean’s internal user 112 provides an instruction to share a content item with external user 108 (see Mc Erlean abstract, para. 0030, and Fig. 1). In response to this instruction to share, Mc Erlean’s on-premise installation 106 calls upon cloud-based installation 120 to create cloud copy 102A (see Mc Erlean para. 0028, 0037, and Fig. 1). Paragraph 0040 describes the exchange of synchronization messages that make this content sharing possible. Read in the context of all the aforementioned teachings of Mc Erlean (e.g. Mc Erlean’s abstract, para. 0028, 0030, 0037, and Fig. 1) one of ordinary skill in the art would instantly recognize Mc Erlean’s paragraph 0040 to be describing an exchange of synchronization messages that includes information identifying the originator user, the content item being shared, and the external user. In fact, Mc Erlean makes this explicit when it states that synchronization sets include files/folder to be shared and corresponding access permissions (see Mc Erlean para. 0035), and again when Mc Erlean states: “An external user can access the copy of the content item in the second repository based on access permissions enforced by the second installation” (see Mc Erlean para. 0007). Taking Mc Erlean’s Fig. 1 as an illustrative example, internal user 112 provides an instruction to share content item 102 with external user 108, and in response, on-premise installation 106 calls upon cloud-based installation 120 to create cloud copy 102A, as set forth above. In order for both internal user 112 and external user 108 to be given access to the content, it is necessary to identify these users in the corresponding access permissions, which are exchanged in the synchronization messages, as set forth above. Furthermore, Kline teaches use of an API call (see Kline para. 0404 and 0447) that identifies the user who originated the share, the user(s) with whom the content is shared, and the content (e.g. file or folder) that is shared (see Kline para. 0087, 0089, 0092-0094, and Fig. 7). Therefore, the cited prior art teaches that the call contains information identifying the internal user, the external user, and the content item, as claimed.

	On pages 11-12 of Applicant’s remarks, Applicant argues that the cited prior art fails to teach or suggest the following limitation of amended claim 1 (emphasis added): “responsive to the API call from the content server, storing, by the cloud system, a
version of the item for an account of the originator user in the cloud system, the version of the item in the cloud system accessible by the external user through an account of the external user in the cloud system.” In support of this argument, Applicant asserts the following: “there is no mention of the created copy of the content item being stored for an account of the content server user in the cloud system” (remarks, page 11, last paragraph, emphasis is Applicant’s) and “Mc Erlean fails to mention any accounts in the cloud-based installation, so there clearly is no teaching that the item in the cloud system is accessible by any particular user through any particular account on the cloud system” (remarks, page 12, first paragraph).
	The Office respectfully disagrees with the above remarks. Firstly, an “account” as used in the computing arts is defined as “The record-keeping mechanism used by networks and multiuser operating systems for keeping track of authorized users. Network accounts are created by network administrators and are used both to validate users and to administer policies—for example, permissions—related to each user.”2 Mc Erlean teaches that users supply authentication credentials to access the system, including supplying a username and password (see Mc Erlean para. 0029). Mc Erlean further teaches that both internal and external users access the system according to their permissions (see Mc Erlean para. 0007, 0020, 0022, and 0025). Hence, it is clear that users in Mc Erlean’s access the system via accounts. Furthermore, Kline teaches users accessing the cloud-based storage system by logging in with user accounts (see Kline para. 0044-0045, and Figs. 6 and 7), each user account being subject to permissions (see Kline para. 0093, 0097, 0105, and 0177). Therefore, the cloud-based content sharing taught by Mc Erlean and Kline is clearly done within the context of user accounts for both internal and external users.

Independent claims 8 and 15 recite limitations similar to those of claim 1 and are unpatentable over the prior art for the same reasons that claim 1 is unpatentable, as set forth above.

Dependent claims 2-6, 9-13, 16-19, and 21-23 are unpatentable over the prior art for the same reasons that claims 1, 8, and 15 are unpatentable, as set forth above.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6.	Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
As to claim 21, the following is recited (emphasis added): “wherein the version of the item in the cloud system is linked to the item managed by the content server through a revocable link, wherein when the revocable link is revoked, a last version of the item in the cloud system is retrieved and stored on the content server, the versions of the item in the cloud system are removed.” The relevant portions of the instant specification read as follows (emphasis added):
[0039] The originator can choose to "unshare" the document share through the content server UI. In some embodiments, unsharing a file share may cause the content server to retrieve the last version from the external system and add it as a new version in the repository managed by the content server. In turn, the external system may send notifications to all participants that the file share has been revoked and removes the file share from its storage.

[0050] These actions can include notifying the external system that the share privilege (as a viewer or collaborator) granted to a participant (i.e., a user of the external system) on a share has been revoked, retrieving the latest version of the share from the external system, and saving the retrieved version as a new version in the repository. Alternatively or additionally, the content server is also operable to replace the original in the repository with the retrieved version. In response to the notification from the content server, the external system is operable to delete the share and notify the participants of the share that the share is no longer accessible through the external system.

Hence, according to the instant specification, revocation of a link or a share results in removal/deletion of “the file share” or “the share.” Nowhere does the instant specification support “the versions of the item in the cloud system are removed.” Therefore, this limitation is deemed to introduce new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As to claim 21, the following is recited (emphasis added): “the versions of the item in the cloud system are removed.” There is insufficient antecedent basis for the recitation of “the versions of the item in the cloud system” in this claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mc Erlean et al. (U.S. Patent Application Publication No. 20150101021 A1, hereinafter referred to as Mc Erlean) in view of Kline, III et al. (U.S. Patent Application Publication No. 20130179947 A1, hereinafter referred to as Kline).
As to claim 1, Mc Erlean teaches a method of bidirectional content synching and collaboration (see Mc Erlean para. 0019-0020 and Fig. 1: a system for synchronization of content that supports collaboration between users), the method comprising:
triggered by an instruction from an originator user of a content server (see Mc Erlean para. 0030 and Fig. 1: internal user 112 accesses on-premise installation 106; and see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120) to share an item (see Mc Erlean abstract: the technique of the invention enables content to be shared) with an external user of a cloud system (see Mc Erlean para. 0030 and Fig. 1: external user 108 accesses cloud-based installation 120; and see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120), making a call to a cloud system (see Mc Erlean para. 0028 and Fig. 1: automatic synchronization is achieved by on-premise installation 106 pushing changes to the cloud. Note: Mc Erlean’s pushing of synchronization changes from on-premise installation 106 to cloud-based installation 120 corresponds to the claimed “call”), the call made by the content server operating behind a firewall in an enterprise computing environment, the item managed by the content server behind the firewall (see Mc Erlean para. 0025 and Fig. 1: on-premise installation 106 is a content management system (CMS) that manages content item 102, and it is protected by firewall 110), the cloud system operating in a cloud computing environment that is separate from (see Mc Erlean para. 0022 and Fig. 1: cloud-based installation 120 is separate from on-premise installation 106), external to (see Mc Erlean para. 0025 and Fig. 1: cloud-based installation 120 is external to on-premise installation 106), and independent of the enterprise computing environment (see Mc Erlean para. 0022 and Fig. 1: the cloud-based installation is a second Content Management System (CMS) installation, i.e. it is independent of the first, on-premise CMS installation; and see Mc Erlean para. 0050 and Fig. 1: content node 102 in on-premise installation 106 and its cloud copy 102A in cloud-based installation 120 are both changed concurrently and simultaneously, i.e. the two installations operate independently), the call containing information identifying the originator user, the external user, and the item (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed; and see Mc Erlean para. 0007 and 0035: internal and external users access files in the system based on access permissions; Note: Kline also teaches this feature; See Kline para. 0087, 0089, 0092-0094, and Fig. 7);
responsive to the call from the content server (see Mc Erlean para. 0028 and Fig. 1: automatic synchronization is achieved by on-premise installation 106 pushing changes to the cloud), storing, by the cloud system, a version of the item for an account of the originator user in the cloud system (see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120; and see Mc Erlean para. 0029: users access the system by supplying authentication credentials, including username and password. Note: Kline also teaches users accessing the system by logging in with user accounts. See Kline para. 0044-0045, and Figs. 6 and 7), the version of the item in the cloud system accessible by the external user through an account of the external user in the cloud system (see Mc Erlean para. 0030 and Fig. 1: user 108 accesses cloud copy 102A via cloud-based installation 120. And see Mc Erlean para. 0007 and 0020: the external user account is subject to access permissions. Note: Kline also teaches users accessing the system by logging in with user accounts. See Kline para. 0044-0045, and Figs. 6 and 7.), wherein the item is not locked by the content server such that the originator user and the external user can collaborate on the item contemporaneously (see Mc Erlean para. 0050 and Fig. 1: content node 102 and its cloud copy 102A are both changed concurrently and simultaneously);
responsive to the external user modifying the version of the item shared by the originator user, generating, by the cloud system, an event describing the modifying of the version of the item by the external user (Note: In accordance with its definition in the relevant art, the term “event” is used to refer to a) an “activity that affects the records in a file3”, and b) the description of such activity as recorded in a log file4. Read in light of the instant specification5, the term “event” is interpreted according to the latter meaning.
See Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312);
storing the event in the cloud system (see Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312) until the content server polls the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a computing device, either randomly or according to a predefined schedule6. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: CMS 106 pulling changes from cloud copy 102A on a periodic basis, as taught by Mc Erlean, corresponds to the claimed “content server polls the cloud system”; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
sending, by the content server from behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), a polling request to the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a network device, either randomly or according to a predefined schedule7. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
responsive to the polling request from the content server, communicating the event describing the modifying of the version of the item by the external user to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106), the communicating performed by an event service of the cloud system (see Mc Erlean para. 0023: the system comprises services for managing content and metadata; Note: Kline also teaches this subject matter, see Kline para. 0207 and 0368);
updating, by the content server, an audit log to include the event (see Mc Erlean para. 0037 and Fig. 3: changes are stored in audit log 302); and
updating, by the content server, the item managed by the content server behind the firewall in the enterprise computing environment to reflect the modifying of the version of the item by the external user  (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106) such that the item managed by the content server in the enterprise computing environment is in sync with the version of the item in the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106, in order to achieve automatic synchronization of content);
determining, by the content server, whether the item managed by the content server in the enterprise computing environment has been modified (see Mc Erlean para. 0037 and Fig. 3: changes to on-premises content 102 are stored in audit log 302);
responsive to the item managed by the content server in the enterprise computing environment having been modified, making a call to the cloud system with a delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A); and
updating, by the cloud system responsive to the call, the version of the item in the cloud system to reflect the delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A) such that the version of the item in the cloud system is in sync with the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).
Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call to a cloud system.
However, Kline teaches:
making an application programming interface (API) call (see Kline para. 0447: network operations are performed using an API) to a cloud system (see Kline para. 0447: cloud computing environment).
Mc Erlean and Kline are analogous art at least to the extent that both relate to synchronization of data with the cloud in order to achieve cloud-based collaboration (see, for example, Mc Erlean para. 0019-0020, and Kline para. 0034-0035). Although Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call, Kline teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party solutions such as the Legion of Bouncy Castle APIs (see Kline para. 0404), a widely-used collection of cryptography APIs8, enhancing the security and interoperability of the system (see Kline para. 0404, 0417, and 0423).

As to claim 2, Mc Erlean as modified by Kline teaches wherein the delta reflects a change made by the content server or a user of the content server to the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).

As to claim 3, Mc Erlean as modified by Kline teaches further comprising:
responsive to each action by any external user permitted by the originator user to access the version of the item in the cloud system, generating, by the cloud system, an event describing the each action (see Mc Erlean para. 0039 and Fig. 3: changes made to on-premises content 102 and cloud copy 102A are stored in on-premises audit log 302 and tenant audit log 312, respectively).

As to claim 4, Mc Erlean as modified by Kline teaches further comprising:
storing events in a database of the cloud system (see Mc Erlean para. 0039 and Fig. 3: changes made to cloud copy 102A are stored in tenant audit log 312); and
responsive to a polling request from the content server from behind the firewall of the enterprise computing environment (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds), communicating, by the event service of the cloud system, the events to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106; and see Kline para. 0207 and 0368: synchronization service).

As to claim 5, Mc Erlean as modified by Kline teaches  further comprising:
interpreting, by the content server, a file deletion event (see Mc Erlean para. 0026: remote users 210 have delete permissions; and see Kline para. 0228-0229: file deletion event) communicated to the content server by the event service of the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106) responsive to a polling request from the content server from behind the firewall of the enterprise computing environment (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; and Kline para. 0207: polling for data updates); and
determining, by the content server, whether to take any action on the file deletion event (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106; and see Kline para. 0228-0229: file deletion event).

As to claim 6, Mc Erlean as modified by Kline teaches wherein the polling request comprises a Hypertext Transfer Protocol (HTTP) request (see Mc Erlean para. 0028: exchange of synchronization information is done via HTTPS) and wherein the event comprises a JavaScript Object Notation object that describes a current state of the version of the item in the cloud system (see Kline para. 0252, 0254, and Fig. 15: file version information implemented as JSON).

As to claim 8, Mc Erlean teaches a system for bidirectional content synching and collaboration (see Mc Erlean para. 0019-0020 and Fig. 1: a system for synchronization of content that supports collaboration between users), the system comprising:
a content server operating behind a firewall in an enterprise computing environment (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the content server having a processor, a non-transitory computer-readable medium, and stored instructions translatable by the processor (see Mc Erlean para. 0010: the method of the invention is performed by a computer system having a processor and a computer-readable storage medium that stores a program for execution by the processor), the content server communicatively connected to a cloud system in a cloud computing environment that is separate from (see Mc Erlean para. 0022 and Fig. 1: cloud-based installation 120 is separate from on-premise installation 106), external to (see Mc Erlean para. 0025 and Fig. 1: cloud-based installation 120 is external to on-premises installation 106), and independent of the enterprise computing environment (see Mc Erlean para. 0022 and Fig. 1: the cloud-based installation is a second Content Management System (CMS) installation, i.e. it is independent of the first, on-premises CMS installation; and see Mc Erlean para. para. 0050 and Fig. 1: content node 102 in on-premise installation 106 and its cloud copy 102A in cloud-based installation 120 are both changed concurrently and simultaneously, i.e. the two installations operate independently), the stored instructions when translated by the processor perform:
triggered by an instruction from a originator user (see Mc Erlean para. 0030 and Fig. 1: internal user 112 accesses on-premise installation 106; and see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120) to share an item (see Mc Erlean abstract: the technique of the invention enables content to be shared) with a external user (see Mc Erlean para. 0030 and Fig. 1: external user 108 accesses cloud-based installation 120; and see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120), making a call to the cloud system (see Mc Erlean para. 0028 and Fig. 1: Automatic synchronization is achieved by on-premise installation 106 pushing changes to the cloud. Note: Mc Erlean’s pushing of synchronization changes from on-premise installation 106 to  cloud-based installation 120 corresponds to the claimed “call”), the item managed by the content server behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the call containing information identifying the originator user, the external user, and the item (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed; and see Mc Erlean para. 0007 and 0035: internal and external users access files in the system based on access permissions; Note: Kline also teaches this feature; See Kline para. 0087, 0089, 0092-0094, and Fig. 7), wherein, responsive to the call from the content server (see Mc Erlean para. 0028 and Fig. 1: Automatic synchronization is achieved by on-premise installation 106 pushing changes to the cloud), the cloud system stores a version of the item for an account of the originator user in the cloud system (see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120; and see Mc Erlean para. 0029: users access the system by supplying authentication credentials, including username and password. Note: Kline also teaches users accessing the system by logging in with user accounts. See Kline para. 0044-0045, and Figs. 6 and 7), the version of the item in the cloud system accessible by the external user through an account of the external user in the cloud system (see Mc Erlean para. 0030 and Fig. 1: external user 108 accesses cloud copy 102A via cloud-based installation 120. And see Mc Erlean para. 0007 and 0020: the external user account is subject to access permissions. Note: Kline also teaches users accessing the system by logging in with user accounts. See Kline para. 0044-0045, and Figs. 6 and 7.), and wherein, responsive to the external user modifying the version of the item shared by the originator user, the cloud system generates an event describing the modifying of the version of the item by the external user (Note: In accordance with its definition in the relevant art, the term “event” is used to refer to a) an “activity that affects the records in a file9”, and b) the description of such activity as recorded in a log file10. Read in light of the instant specification11, the term “event” is interpreted according to the latter meaning.
See Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312), wherein the event is stored in the cloud system (see Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312) until the content server polls the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a computing device, either randomly or according to a predefined schedule12. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: CMS 106 pulling changes from cloud copy 102A on a periodic basis, as taught by Mc Erlean, corresponds to the claimed “content server polls the cloud system”; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
sending, from behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), a polling request to the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a network device, either randomly or according to a predefined schedule13. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: Kline also teaches polling a cloud system, see Kline para. 0207), wherein, responsive to the polling request, an event service of the cloud system (see Mc Erlean para. 0023: the system comprises services for managing content and metadata; Note: Kline also teaches this subject matter, see Kline para. 0207 and 0368) communicates the event describing the modifying of the version of the item by the external user to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106);
updating an audit log to include the event  (see Mc Erlean para. 0037 and Fig. 3: changes are stored in audit log 302);
updating the item managed by the content server in the enterprise computing environment to reflect the modifying of the version of the item by the external user (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106) such that the item managed by the content server behind the firewall in the enterprise computing environment is in sync with the version of the item in the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106, in order to achieve automatic synchronization of content);
determining whether the item managed by the content server in the enterprise computing environment has been modified (see Mc Erlean para. 0037 and Fig. 3: changes to on-premises content 102 are stored in audit log 302); and
responsive to the item managed by the content server in the enterprise computing environment having been modified, making a call to the cloud system with a delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A), wherein, responsive to the call, the cloud system updates the version of the item in the cloud system to reflect the delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A) such that the version of the item in the cloud system is in sync with the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).
Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call to a cloud system.
However, Kline teaches:
making an application programming interface (API) call (see Kline para. 0447: network operations are performed using an API) to a cloud system (see Kline para. 0447: cloud computing environment).
Mc Erlean and Kline are analogous art at least to the extent that both relate to synchronization of data with the cloud in order to achieve cloud-based collaboration (see, for example, Mc Erlean para. 0019-0020, and Kline para. 0034-0035). Although Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call, Kline teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party solutions such as the Legion of Bouncy Castle APIs (see Kline para. 0404), a widely-used collection of cryptography APIs14, enhancing the security and interoperability of the system (see Kline para. 0404, 0417, and 0423).

As to claim 9, see the rejection of claim 2 above.

As to claim 10, Mc Erlean as modified by Kline teaches wherein the stored instructions when translated by the processor further perform:
sending a polling request from behind the firewall to the event service of the cloud system periodically (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds).

As to claim 11, Mc Erlean as modified by Kline teaches wherein the stored instructions when translated by the processor further perform:
responsive to an instruction from the originator user to share a folder with the external user (see Mc Erlean para. 0025 and Fig. 1: synchronization of folders), making an API call to the cloud system (see Kline para. 0447: network operations are performed using an API), the API call containing information identifying the originator user, the external user, and a folder name (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed; and see Mc Erlean para. 0007 and 0035: internal and external users access files in the system based on access permissions; Note: Kline also teaches this feature; See Kline para. 0087, 0089, 0092-0094, and Fig. 7), wherein the cloud system creates a cloud folder for the account of the originator user using the folder name and makes the cloud folder accessible by the external user through the account of the external user in the cloud system (see Mc Erlean para. 0027 and Fig. 1: cloud copy 102A; and see Mc Erlean para. 0025 and Fig. 1: synchronization of folders).

As to claim 12, see the rejection of claim 5 above.

As to claim 13, see the rejection of claim 6 above.

As to claim 15, Mc Erlean teaches a computer program product for bidirectional content synching and collaboration (see Mc Erlean para. 0019-0020 and Fig. 1: a system for synchronization of content that supports collaboration between users), the computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor (see Mc Erlean para. 0010: the method of the invention is performed by a computer system having a processor and a computer-readable storage medium that stores a program for execution by the processor) of a content server operating behind a firewall in an enterprise computing environment (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the content server communicatively connected to a cloud system in a cloud computing environment that is separate from (see Mc Erlean para. 0022 and Fig. 1: cloud-based installation 120 is separate from on-premise installation 106), external to (see Mc Erlean para. 0025 and Fig. 1: cloud-based installation 120 is external to on-premises installation 106), and independent of the enterprise computing environment (see Mc Erlean para. 0022 and Fig. 1: the cloud-based installation is a second Content Management System (CMS) installation, i.e. it is independent of the first, on-premises CMS installation; and see Mc Erlean para. para. 0050 and Fig. 1: content node 102 in on-premise installation 106 and its cloud copy 102A in cloud-based installation 120 are both changed concurrently and simultaneously, i.e. the two installations operate independently), the instructions when translated by the processor perform:
triggered by an instruction from a originator user (see Mc Erlean para. 0030 and Fig. 1: internal user 112 accesses on-premise installation 106; and see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120) to share an item (see Mc Erlean abstract: the technique of the invention enables content to be shared) with a external user (see Mc Erlean para. 0030 and Fig. 1: user 108 accesses cloud-based installation 120; and see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120), making a call to the cloud system (see Mc Erlean para. 0028 and Fig. 1: Automatic synchronization is achieved by on-premise installation 106 pushing changes to the cloud. Note: Mc Erlean’s pushing of synchronization changes from on-premise installation 106 to  cloud-based installation 120 corresponds to the claimed “call”), the item managed by the content server behind the firewall (see Mc Erlean para. 0025 and Fig. 1: Content Management System (CMS) 106 manages content item 102, and it is protected by firewall 110), the call containing information identifying the originator user, the external user, and the item (see Mc Erlean para. 0040 and Fig. 3: the system communicates change information that includes information about the users that made changes and the content that was changed; and see Mc Erlean para. 0007 and 0035: internal and external users access files in the system based on access permissions; Note: Kline also teaches this feature; See Kline para. 0087, 0089, 0092-0094, and Fig. 7), wherein, responsive to the call from the content server (see Mc Erlean para. 0028 and Fig. 1: Automatic synchronization is achieved by on-premise installation 106 pushing changes to the cloud), the cloud system stores a version of the item for an account of the originator user in the cloud system (see Mc Erlean para. 0037 and Fig. 1: in response to the addition of a content item 102, on-premise installation 106 triggers creation of cloud copy 102A at cloud-based installation 120; and see Mc Erlean para. 0029: users access the system by supplying authentication credentials, including username and password. Note: Kline also teaches users accessing the system by logging in with user accounts. See Kline para. 0044-0045, and Figs. 6 and 7), the version of the item in the cloud system accessible by the external user through an account of the external user in the cloud system (see Mc Erlean para. 0030 and Fig. 1: external user 108 accesses cloud copy 102A via cloud-based installation 120. And see Mc Erlean para. 0007 and 0020: the external user account is subject to access permissions. Note: Kline also teaches users accessing the system by logging in with user accounts. See Kline para. 0044-0045, and Figs. 6 and 7.), wherein the item is not locked by the content server such that the originator user and the external user can collaborate on the item contemporaneously (see Mc Erlean para. 0050 and Fig. 1: content node 102 and its cloud copy 102A are both changed concurrently and simultaneously), and wherein, responsive to the external user modifying the version of the item shared by the originator user, the cloud system generates an event describing the modifying of the version of the item by the external user (Note: In accordance with its definition in the relevant art, the term “event” is used to refer to a) an “activity that affects the records in a file15”, and b) the description of such activity as recorded in a log file16. Read in light of the instant specification17, the term “event” is interpreted according to the latter meaning.
See Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312), wherein the event is stored in the cloud system (see Mc Erlean para. 0037 and Fig. 3: changes to cloud copy 102A are stored in tenant audit log 312) until the content server polls the cloud system (Note: In accordance with its definition in the relevant art, “polling” is interpreted as continuous monitoring of a computing device, either randomly or according to a predefined schedule18. see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds; Note: CMS 106 pulling changes from cloud copy 102A on a periodic basis, as taught by Mc Erlean, corresponds to the claimed “content server polls the cloud system”; Note: Kline also teaches polling a cloud system, see Kline para. 0207);
sending, from behind the firewall, a polling request to the cloud system (see Mc Erlean para. 0037 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106 periodically, e.g. every 60 seconds), wherein, responsive to the polling request, an event service of the cloud system (see Mc Erlean para. 0023: the system comprises services for managing content and metadata; Note: Kline also teaches this subject matter, see Kline para. 0207 and 0368) communicates the event describing the modifying of the version of the item by the external user to the content server (see Mc Erlean para. 0028 and Fig. 1: changes stored in tenant audit log 312 are pulled by Content Management System (CMS) 106);
updating an audit log to include the event (see Mc Erlean para. 0037 and Fig. 3: changes are stored in audit log 302); and
updating the item managed by the content server behind the firewall in the enterprise computing environment to reflect the modifying of the version of the item by the external user (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106) such that the item managed by the content server in the enterprise computing environment is in sync with the version of the item in the cloud system (see Mc Erlean para. 0028 and Fig. 1: changes to cloud copy 102A are pulled by Content Management System (CMS) 106, in order to achieve automatic synchronization of content);
determining whether the item managed by the content server in the enterprise computing environment has been modified (see Mc Erlean para. 0037 and Fig. 3: changes to on-premises content 102 are stored in audit log 302);
responsive to the item managed by the content server in the enterprise computing environment having been modified, making a call to the cloud system with a delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A); wherein, responsive to the call, the cloud system updates the version of the item in the cloud system to reflect the delta made to the item managed by the content server (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A) such that the version of the item in the cloud system is in sync with the item managed by the content server in the enterprise computing environment (see Mc Erlean para. 0040 and Fig. 3: changes maintained in audit log 302 correspond to deltas which are synchronized to cloud copy 102A).
Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call to a cloud system.
However, Kline teaches:
making an application programming interface (API) call (see Kline para. 0447: network operations are performed using an API) to a cloud system (see Kline para. 0447: cloud computing environment).
Mc Erlean and Kline are analogous art at least to the extent that both relate to synchronization of data with the cloud in order to achieve cloud-based collaboration (see, for example, Mc Erlean para. 0019-0020, and Kline para. 0034-0035). Although Mc Erlean does not appear to explicitly disclose making an application programming interface (API) call, Kline teaches this, as set forth above. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mc Erlean to include the teachings of Kline because it enables leveraging third-party solutions such as the Legion of Bouncy Castle APIs (see Kline para. 0404), a widely-used collection of cryptography APIs19, enhancing the security and interoperability of the system (see Kline para. 0404, 0417, and 0423).

As to claim 16, see the rejection of claim 2 above.

As to claim 17, see the rejection of claim 10 above.

As to claim 18, see the rejection of claim 5 above.

As to claim 19, see the rejection of claim 6 above.

As to claim 21, Mc Erlean as modified Kline teaches wherein the version of the item in the cloud system is linked to the item managed by the content server through a revocable link  (see Mc Erlean para. 0027 and Fig. 1: internal user 112 creates a link between on-premise content 102 and cloud copy 102A, enabling synchronization between these two versions of the content; and see Mc Erlean para. 0048 and Fig. 1: at a later time, internal user 112 chooses to unsynchronize the linked content; Note: Mc Erlean’s unsynchronizing of linked content corresponds to revoking the link.), wherein when the revocable link is revoked (Note: This limitation is a contingent limitation in a method claim. Applicant is advised that “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” See MPEP 2111.04. Therefore, the BRI of this claim does not require any of the steps of this limitation to be performed. However, assuming arguendo that these method steps are required to be performed, prior art is cited, as follows.), a last version of the item in the cloud system is retrieved and stored on the content server (see Mc Erlean para. 0040 and Fig. 1: the most recent version of cloud copy 102A synchronized to on-premise installation 106), the versions of the item in the cloud system are removed, and the revocable link is severed (see Mc Erlean para. 0048 and Fig. 1: at a later time, internal user 112 chooses to unsynchronize the linked content, and in response, cloud copy 102A is deleted).

As to claim 22, Mc Erlean as modified by Kline teaches further comprising the originator user assigning a role to the external user for the share of the item (see Kline para. 0177-0183 and Fig. 6: assigning of user roles).

As to claim 23, Mc Erlean as modified by Kline teaches further comprising, by the cloud system, notifying the external user that the item has been shared with the external user when the version of the item is stored on the cloud system (see Kline claim 3: notification that data in a share has been made accessible).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to bidirectional content synching and collaboration through external systems.
a.	“account”. Microsoft Computer Dictionary. Microsoft Press. 2002. Page 14.
Teaches that an “account” is defined in the computing arts as “The record-keeping mechanism used by networks and multiuser operating systems for keeping track of authorized users. Network accounts are created by network administrators and are used both to validate users and to administer policies—for example, permissions—related to each user.” (See page 14) .
b.	Ford et al. “SYSTEMS AND METHODS OF SECURE DATA EXCHANGE”; U.S. PGPub. No. 20150310188 A1.
Teaches an “un-sharing” facility that enables revoking access to shared content  (see para. 0168, 0175, and 0177) .
c.	Agrawal et al.; “CONTROL TRANSFER OF SHARED CONTENT”; U.S. PGPub. No. 20170193001 A1.
Teaches sharing and synchronizing content items from a content management system to a cloud version (see abstract, para. 0015-0041, and Figs. 1-2) .
d.	Cidon; Asaf; “Cloud Based Operating And Virtual File System”; U.S. PGPub. No. 20110252071 A1.
Teaches sharing files and content from local devices to the cloud  (see para. 0061-0064 and Fig. 1) .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See "Implementing cryptography with Bouncy Castle APIs | PrimeKey"; accessed 18 November 2021 from https://www.primekey.com/solutions/implementing-cryptography/
        2 “account”. Microsoft Computer Dictionary. Microsoft Press. 2002. Page 14.
        3 “event”; FOLDOC: Free Online Dictionary of Computing; published 9 February 2000; retrieved 10 June 2021 from http://foldoc.org/event
        4 See Applicant’s published specification, U.S. PGPub. No. 20200117725 A1, para. 0009-0010
        5 Ibid.
        6 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
        7 Ibid.
        8 See "Implementing cryptography with Bouncy Castle APIs | PrimeKey"; accessed 18 November 2021 from https://www.primekey.com/solutions/implementing-cryptography/
        9 “event”; FOLDOC: Free Online Dictionary of Computing; published 9 February 2000; retrieved 10 June 2021 from http://foldoc.org/event
        10 See Applicant’s published specification, U.S. PGPub. No. 20200117725 A1, para. 0009-0010
        11 Ibid.
        12 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
        13 Ibid.
        14 See "Implementing cryptography with Bouncy Castle APIs | PrimeKey"; accessed 18 November 2021 from https://www.primekey.com/solutions/implementing-cryptography/
        15 “event”; FOLDOC: Free Online Dictionary of Computing; published 9 February 2000; retrieved 10 June 2021 from http://foldoc.org/event
        16 See Applicant’s published specification, U.S. PGPub. No. 20200117725 A1, para. 0009-0010
        17 Ibid.
        18 Sheldon, Tom; “Polling”; Linktionary.com: Networking Defined and Hyperlinked; Big Sur Multimedia; 2001; retrieved on 10 June 2021 from http://www.linktionary.com/p/polling.html
        19 See "Implementing cryptography with Bouncy Castle APIs | PrimeKey"; accessed 18 November 2021 from https://www.primekey.com/solutions/implementing-cryptography/